DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020 and 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG1 #90bis R1-1718307 (hereinafter 3GPP R1-1718307) in view of Huang et al. (US 2019/0045498, relying on the provisional application 62/538,544).
Regarding Claim 1, 3GPP R1-1718307 teaches a user terminal comprising:
a transmitting section that transmits uplink control information (UCI) by using an uplink control channel (section 1, line 9, long PUCCH with up two UCI bits; section 2.1, line 1, Long PUCCH is transmitted in UL slots and bi-direction UL-centric slots as shown in Figure 1); and
a control section that controls a hopping timing of a frequency resource to which the uplink control channel is mapped, based on whether an index of a starting symbol of the uplink control channel is an even number or an odd number (page 4, lines 5-12, The first alternative, relies on the premise that PUCCH format 1 starts on the same symbol within a slot (as discussed earlier). However, it is possible that different users could end on different symbols depending on the transmission of short PUCCH/short PUSCH or SRS for each user. Users that are multiplexed on the same PRBs, are unaware if other users have a shortened long PUCCH or not. … the location of the hop is a function of the first symbol of long PUCCH and the duration of the slot according to the following                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the first symbol of long PUCCH (first symbol of the first hop). m is the first symbol after the hop (first symbol of the second hop) (i.e., when n is even, the above equation                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                        
                    becomes                          
                            m
                            =
                            7
                            +
                            n
                             
                            /
                            2
                        
                     ; when n is odd, the equation                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     becomes                         
                            m
                            =
                            7
                            +
                            (
                            n
                            -
                            1
                            )
                            /
                            2
                             
                        
                    )).
	However, 3GPP R1-1718307 does not teach controls a hopping timing of a frequency resource, based on a duration of the uplink control channel.
	In an analogous art, Huang teaches controls a hopping timing of a frequency resource, based on a duration of the uplink control channel ([0061] Frequency hopping patterns may also be constructed based on a length of, or number of symbol periods included in, a long PUCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s method with 3GPP R1-1718307 so that the frequency hopping timing patterns can be applied to all the possible PUCCH durations. Thus, it can achieve frequency diversity and prevent frequency-specific interference from degrading a full transmission (Huang [0005]).

	Regarding Claim 2, the combination of 3GPP R1-1718307 and Huang, specifically 3GPP R1-1718307 teaches the control section controls the hopping timing by using different tables or mathematical expressions for a case where the index is an even number and a case where the index is an odd number (page 4, lines 8-12, the location of the hop is a function of the first symbol of long PUCCH and the duration of the slot according to the following equation:                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the first symbol of m is the first symbol after the hop (first symbol of the second hop)).

Regarding Claim 6, 3GPP R1-1718307 teaches a radio communication method comprising:
in a user terminal, transmitting uplink control information (UCI) by using an uplink control channel (section 1, line 9, long PUCCH with up two UCI bits; section 2.1, line 1, Long PUCCH is transmitted in UL slots and bi-direction UL-centric slots as shown in Figure 1); and
controlling a hopping timing of a frequency resource to which the uplink control channel is mapped, based on whether an index of a starting symbol of the uplink control channel is an even number or an odd number (page 4, lines 5-12, The first alternative, relies on the premise that PUCCH format 1 starts on the same symbol within a slot (as discussed earlier). However, it is possible that different users could end on different symbols depending on the transmission of short PUCCH/short PUSCH or SRS for each user. Users that are multiplexed on the same PRBs, are unaware if other users have a shortened long PUCCH or not. … the location of the hop is a function of the first symbol of long PUCCH and the duration of the slot according to the following equation:                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the first symbol of long PUCCH (first symbol of the first hop). m is the first symbol after the hop (first symbol of the second hop) (i.e., when n is even, the above equation                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                        
                    becomes                          
                            m
                            =
                            7
                            +
                            n
                             
                            /
                            2
                        
                     ; when n is odd, the equation                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     becomes                         
                            m
                            =
                            7
                            +
                            (
                            n
                            -
                            1
                            )
                            /
                            2
                             
                        
                    )).

In an analogous art, Huang teaches controlling a hopping timing of a frequency resource, based on a duration of the uplink control channel ([0061] Frequency hopping patterns may also be constructed based on a length of, or number of symbol periods included in, a long PUCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s method with 3GPP R1-1718307 so that the frequency hopping timing patterns can be applied to all the possible PUCCH durations. Thus, it can achieve frequency diversity and prevent frequency-specific interference from degrading a full transmission (Huang [0005]).

Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG1 R1-1718307 in view of Huang et al. and Kim et al. (US 2019/0222254, relying on the provisional application 62/575,540).
Regarding Claim 3, 3GPP R1-1718307 teaches the plurality of uplink control channels having starting symbols of a same index and different durations by a given number of symbols (page 4, lines 8-12, the location of the hop is a function of the first symbol of long PUCCH and the duration of the slot according to the following equation:                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the first symbol of long PUCCH (first symbol of the first hop). m is the first symbol after the hop (first symbol of the second hop)).
However, the combination of 3GPP R1-1718307 and Huang does not teach in each of the tables, a hopping timing is defined for each of durations of a plurality of 
In an analogous art, Kim teaches in each of the tables, a hopping timing is defined for each of durations of a plurality of uplink control channels, to match hopping timings of the plurality of uplink control channels with each other ([0189] When PRUs are configured as shown in Table 6 according to the number of symbols in each hoping unit, the long PUCCH of symbols [4,5,6,7,8,9,10,11,12,13,14], which may exist in a specific slot, may be configured as shown in Table 7. In this case, the long PUCCH may differ according to whether frequency hopping is applied or not; Table 7; [0191] in the case of PRU_X+PRU_Y, PRU_X may be composed of X symbols preceding in time and PRU_Y may be composed of Y symbols following in time in a long PUCCH composed of (X+Y) symbols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with 3GPP R1-1718307 so that a more efficient and direct frequency hopping patterns of the PUCCH can be obtained from the tables. Thus, the computational complexity for the hopping boundary calculations at the user terminal can be minimized.

Regarding Claim 4, the combination of 3GPP R1-1718307 and Huang does not teach in at least one of the tables, a hopping timing is defined for a specific duration of an uplink control channel, based on a ratio between UCI and a demodulation reference signal that are mapped to a same frequency resource.
In an analogous art, Kim teaches in at least one of the tables, a hopping timing is defined for a specific duration of an uplink control channel, based on a ratio between 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with 3GPP R1-1718307 so that a more efficient and direct frequency hopping patterns of the PUCCH can be obtained from the tables. Thus, the computational complexity for the hopping boundary calculations at the user terminal can be minimized. Moreover, the ratio between the RS and UCI may be adjusted to improve UCI transmission efficiency (Kim [0158]).

Regarding Claim 5, the combination of 3GPP R1-1718307 and Huang does not teach in at least one of the tables, instead of information indicating that an index of a starting symbol of an uplink control channel of a specific duration is an even number, the index is associated with a hopping timing of the specific duration.
In an analogous art, Kim teaches in at least one of the tables, instead of information indicating that an index of a starting symbol of an uplink control channel of a specific duration is an even number, the index is associated with a hopping timing of the specific duration ([0164] To configure the symbol index for the long PUCCH transmitted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with 3GPP R1-1718307 so that a more efficient and direct frequency hopping patterns of the PUCCH can be obtained from the tables. Thus, the computational complexity for the hopping boundary calculations at the user terminal can be minimized.

Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
3GPP TSG RAN WG1 R1-1718308 teaches method for designing long PUCCH format for UCI with more than 2 bits.
Choi et al. (US 2021/0143948) teaches method for transmitting uplink control channel in 5G system.
Ryu et al. (US 2020/0107317) teaches method for transmitting long PUCCH with frequency hopping.
3GPP TSG RAN WG1 R1-1718821 teaches issues for PUCCH structure in long duration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413